DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 2 is objected to because of the following informalities:  Claim 2 recites “if”.  It is recommended to delete or use appropriate word when or other suitable term or word.  Appropriate correction is required. (Note: Claim 2 would be allowable only subject to appropriate correction)


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 12 recites “if” which is indefinite and make the claim 12 indefinite.  The claim 13 recites “if” which is indefinite and make the claims 13 indefinite and also the dependent claims 14-16.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 5-6, 8, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant et al., (International Publication Number: WO 2021/001770 A1).

Regarding Claim 1,	 Grant discloses an apparatus to be employed as a user equipment (UE), the apparatus comprising: (Grant, Fig. 15, paragraph [0124] UE 1500, paragraph [0125] computer readable storage medium (i.e. a non-transitory computer readable medium such as memory), computer program including instructions which, executed by at least one processor)
processor circuitry configurable to determine time and frequency resources to be used for transmission of a physical uplink control channel (PUCCH) in an unlicensed spectrum before receipt of a dedicated PUCCH resource configuration based on different PUCCH formats, wherein receipt of the dedicated PUCCH resource configuration is to take place during an initial access before a radio resource control (RRC) connection setup procedure; and (Grant, Abstract, frequency domain resource allocation, paragraphs [0035] PUCCH transmission, paragraphs, [0145]-[0155], [0177]-[0182] PUCCH allocation for PUSCH and PUCCH, PUSCH/PUCCH configurable, PUSCH/PUCCH transmission and PUCCH configuration, paragraphs [0151]-[0152] disclose RRC connection establishment, 3.5 PUCCH design: paragraphs [0174] and [0176] disclose NR-U, PUCCH format 2 and 3 for NR-U operation, paragraph [0188] disclose interlace mapping for PUCCH Formats 0 and 1, paragraphs [0007]-[0008] NR in unlicensed Spectrum (NR-U), In addition to operation in licensed bands, NR is being enhanced in Release 16 (Rel-16) to allow operation in unlicensed bands [0148] NR-based access to unlicensed spectrum)
radiofrequency (RF) circuitry communicatively coupled with the processor circuitry, the RF circuitry operable to transmit the PUCCH using the determined time and frequency resources.  (Grant, Abstract, frequency domain resource allocation, paragraph [0172] resources in frequency and time, paragraphs [0025]-[0026] transmitting an uplink transmission, paragraph [0077] wirelessly transmitting and/or receiving signals, [0248] transmitting (1100), paragraphs [0035] PUCCH transmission, paragraphs, [0145]-[0155], [0177]-[0182] PUCCH allocation for PUSCH and PUCCH, PUSCH/PUCCH configurable, PUSCH/PUCCH transmission and PUCCH configuration)
  
Regarding Claim 5,	 Grant discloses the apparatus of claim 4, wherein a PRB index of 1st and 2nd hops used for a licensed spectrum are repurposed to support the PUCCH resource configuration with interlace-based PRB allocation in the unlicensed spectrum. (Grant, paragraphs [0035] PUCCH transmission, paragraphs, [0145]-[0155], [0177]-[0182] PUCCH allocation for PUSCH and PUCCH, PUSCH/PUCCH configurable, PUSCH/PUCCH transmission and PUCCH configuration, under PUCCH, paragraph [0154] frequency hopping is disclosed, Abstract discloses PRBs/allocated uplink PRBs, paragraphs [0021]-[0023], [0182]
 PRBs/scheduled PRBs in the interlace(s), paragraphs [0024]-[0031], [0033], [0037]-[0038] and various other passages disclose PRBs/allocation of PRBs.  The paragraph [0039] disclose PRB indices, paragraph [0033], [0097], [0181], [0183], [0186]-[0187], [0233], [0272], [0338] and [0374] disclose PRB index, NR in unlicensed Spectrum (NR-U), paragraphs [0007]-[0008] disclose unlicensed spectrum, various other passages disclose unlicensed spectrum)
  
Regarding Claim 6,	 Grant discloses the apparatus of claim 4, wherein the processor circuitry is further configurable to: 

interpret a PRB offset (RB ) as a starting interlace index among a plurality of interlace indices, wherein the plurality of interlace indices and an associated set of PRBs are predefined for each numerology or combination of sub-carrier spacing and bandwidths, and (Grant, paragraph [0186] disclose PRB offset,  the paragraph [0180] discloses starting PRB index, various other passages disclose PRB index, paragraphs [0032], [0095], [0231], [0270],[0336], [0372] disclose interlace indices, paragraph [0007] disclose numerologies, paragraph [0004] NR supports many different subcarrier spacing, paragraphs [0021], Fig. 4, paragraph [0053], [0145] disclose subcarrier spacing (SCS), under interlaces for all bandwidths, paragraphs [0144]-[0146] disclose bandwidths, paragraphs [0158], [0164], [0180] disclose bandwidths.  Various other passages disclose bandwidth/BWP such as few paragraphs [0005]-[0007])
derive the starting interlace index corresponding to a given PUCCH resource index using an implicit rule or a predefined rule. (Grant, paragraph [0181], [0183] and [0187] disclose starting PRB index, paragraph [0032] disclose predefined interlace index, paragraphs [0067], [0095], [0159], [0169], [0181], [0183], [0186], [0230], [0335] and [0371] disclose interlace index, paragraphs [0035] PUCCH transmission, paragraphs, [0145]-[0155], [0177]-[0182] disclose PUCCH allocation for PUSCH and PUCCH, PUSCH/PUCCH configurable, PUSCH/PUCCH transmission and PUCCH configuration)
 
Regarding Claim 8,	 Grant discloses the apparatus of claim 7, wherein the plurality of interlace indices are less than 5 for 30 KHz SCS and less than 10 for 15 KHz SCS. (Grant, paragraph [0004] subcarrier spacing (SCS), [0006] 30 KHz SCS, paragraph [0144]-[0145] 15 KHz SCS, 30KHz SCS)
 
Regarding Claim 10,	 Grant discloses the apparatus of claim 7, wherein a set of first symbols corresponding to one PUCCH resource index is defined using multiple values instead of a single value, and the PUCCH resource is or is not always aligned with a slot boundary.  (Grant, paragraph [0004], Figs. 25 and 26, [0069]-[0070] symbols, the paragraphs [0173],[0194], [0197], [0200], [0205]-[0207] also disclose symbols, paragraphs [0004], [0155], [0173], [0201],[0205]-[0207] disclose slot, paragraph [0207] disclose lower bound happens to coincide with a slot/symbols available for UL transmission, paragraphs [0035] PUCCH transmission, paragraphs, [0145]-[0155], [0177]-[0182] disclose PUCCH allocation for PUSCH and PUCCH, PUSCH/PUCCH configurable, PUSCH/PUCCH transmission and PUCCH configuration)

Regarding Claim 11,	 Grant discloses the apparatus of claim 4, wherein multiple first symbols in a slot are defined corresponding to one row in the PUCCH resource configuration table so that listen-before-talk (LBT) congestion can be alleviated and depending on LBT outcome, and the processor circuitry is further configurable to: (Grant, paragraph [0008], [0013]-[0015], [0018], [0033] Listen-Before-Talk (LBT), Figs. 1, 2 and 3 paragraphs [0050]-[0052] LBT, [0098] LBT, paragraphs [0035] PUCCH transmission, paragraphs, [0145]-[0155], [0177]-[0182] PUCCH allocation for PUSCH and PUCCH, PUSCH/PUCCH configurable, PUSCH/PUCCH transmission and PUCCH configuration)
determine a first symbol for the PUCCH transmission; and (Grant, paragraph [0035], [0043], [0114]-[0116] disclose PUCCH transmission)
apply puncturing or rate matching at or around the determined first symbol.  (Grant, paragraphs [0172]-[0173] rate matching/rate matching mechanism)

Regarding Claim 12,	 Grant discloses the apparatus of claim 11, wherein multiple slot opportunities are configured for the PUCCH transmission, and the processor circuitry is further configurable to: (Grant, paragraphs [0035], [0043], [0114]-[0116] PUCCH transmission)
attempt to transmit the PUCCH starting from an indicated slot of the multiple slot opportunities; and (Grant, [0203]-[0207] channel occupancy time/opportunity, paragraph [0155] disclose multiple slots, paragraphs [0004], [0155], [0173], [0201],[0205]-[0207] disclose slot)
if the LBT fails, try a next available slot of the multiple slot opportunities for the PUCCH until a last slot in a predefined or configured PUCCH transmission window is reached.  (Grant, paragraphs [0035], [0043], [0114]-[0116] PUCCH transmission, Fig. 2, paragraphs [0015], [0051], [0203] discloses LBT fails, [0203]-[0207] channel occupancy time/opportunity, paragraph [0155] disclose multiple slots, paragraphs [0004], [0155], [0173], [0201],[0205]-[0207] disclose slot, paragraphs [0035], [0043], [0114]-[0116] PUCCH transmission)

Regarding Claim 13,	 Grant discloses one or more non-transitory computer-readable media (NTCRM) comprising instructions, wherein execution of the instructions by one or more processors of a user equipment (UE) is to cause the UE to: (Grant, paragraph [0005] UE/UEs, Fig. 1, paragraph [0012] UE, Fig. 15, paragraph [0124] UE 1500, paragraph [0125] computer readable storage medium (i.e. a non-transitory computer readable medium such as memory), computer program including instructions which, executed by at least one processor, Fig. 17, paragraphs [0127]-[0129] UE 1712, and UE 1714 [0122] computer readable storage medium (i.e. a non-transitory computer readable medium such as memory), computer program including instructions which, executed by at least one processor)
when the UE is not configured with a dedicated Physical Uplink Control Channel (PUCCH) resource configuration, determine an index of a row of a PUCCH resource configuration table if configured with interlace-based PUCCH resources for transmission of hybrid automatic repeat request -acknowledgement (HARQ-ACK) information over a PUCCH in an initial uplink (UL) bandwidth part (BWP) of N physical resource blocks (PRBs); (Grant, paragraph [0185] dedicated PUCCH resource configuration, paragraph [0032] index, table, Fig. 7, [0094]-[0095] index and table, Abstract, paragraph [0018]-[0019]-[0027], and [0032]-[0034] resource allocation for interlaced transmission, Fig. 4 to Fig. 9, paragraphs [0053]-[0058] Interlace allocation, Figs. 24 and 25 paragraphs [0067]-[0068], [0081]-[0086], Fig. 10, paragraph [0108], [0110]-[0116] interlace transmission, paragraphs [0151]-[0152] PUCCH resources, BWP, [0005]-[0006]  NR supports flexible bandwidth configurations.  The paragraphs [0012]-[0014], [0018], [0052], [0082], [0086], [0090]-[0097], [0161]-[0164] and [0181] disclose BWPs, various passages disclose physical resource blocks (PRBs))
determine a PUCCH resource set based on the index; and (Grant, paragraph [0152] PUCCH/PUCCH resource sets or PUCCH resources, paragraph [0185] Table 9.2.1-1 PUCCH resource sets)
transmit the HARQ-ACK information using the determined PUCCH resource set without frequency hopping. (Grant, paragraph [0152] PUCCH/PUCCH resource sets or PUCCH resources, paragraph [0185] Table 9.2.1-1 PUCCH resource sets, paragraph [0154] frequency hopping)

Regarding Claim 14,	 Grant discloses the one or more NTCRM of claim 13, wherein execution of the instructions is to further cause the UE to: (Grant, Fig. 15, paragraph [0124] UE 1500, paragraph [0125] computer readable storage medium (i.e. a non-transitory computer readable medium such as memory), computer program including instructions which, executed by at least one processor)
determine the PUCCH resource set based on a pucch-ResourceCommon parameter through the index to the row of the PUCCH resource configuration table when configured with the interlace-based PUCCH resources. (Grant, paragraph [0152] PUCCH/PUCCH resource sets or PUCCH resources, paragraph [0185] Table 9.2.1-1 PUCCH resource sets)
 
Regarding Claim 15,	 Grant discloses the one or more NTCRM of claim 13 (Grant, Fig. 15, paragraph [0124] UE 1500, paragraph [0125] computer readable storage medium (i.e. a non-transitory computer readable medium such as memory), computer program including instructions which, executed by at least one processor), wherein the configuration of the interlace-based PUCCH resources are indicated by a uselnterlacePUCCH-Common parameter.  (Grant, paragraph [0152] PUCCH/PUCCH resource sets or PUCCH resources, paragraph [0185] Table 9.2.1-1 PUCCH resource sets)

Regarding Claim 16,	 The one or more NTCRM of claim 13 (Grant, Fig. 15, paragraph [0124] UE 1500, paragraph [0125] computer readable storage medium (i.e. a non-transitory computer readable medium such as memory), computer program including instructions which, executed by at least one processor),
 	wherein the PUCCH resource set includes 16 resources, each corresponding to a PUCCH format, a first symbol for a PUCCH resource with format 1 or a set of first symbols for a PUCCH resource with format 0, a duration, a starting interlace index I_start, an orthogonal cover code index set for a PUCCH resource with format 1, and a cyclic shift index set for a PUCCH transmission. (Grant, paragraph [0152] PUCCH/PUCCH resource sets or PUCCH resources, paragraph [0185] Table 9.2.1-1 PUCCH resource sets, under PUCCH design, paragraphs [0174]-[190], paragraphs [0174]-[0176] disclose PUCCH formats. Paragraph [0176] disclose cyclic shifts, paragraphs [0174]-[0175] disclose frequency-block-interlaced transmission, paragraph [0176] discloses interlaced mapping. Table 9.2.1-1 discloses various PUCCH formats, first symbol, number of symbols, PRBoffset, and set of initial CS indexes.  Further details be found up to paragraphs [0208])
 
Allowable Subject Matter
8.	Claims 2, 3, 4, 7, 9, 17, 18, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Kundu et al., (International Publication Number: WO 2020/146643 A1),  The reference is related to application.  Same inventor different assignee noted.  The reference has identical equations.  A clarification on this reference is solicited. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463